Citation Nr: 1524167	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  07-27 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Service connection for a respiratory condition, to include as secondary to herbicide exposure and service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in November 2010, February 2014, and September 2014 when it was remanded for additional development. The Board finds that there has been substantial compliance with the prior remand. See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's diagnosed chronic obstructive pulmonary disease with emphysema and chronic bronchitis are not etiologically related to his active military service.


CONCLUSION OF LAW

The criteria for service connection for a respiratory condition, to include as secondary to herbicide exposure and service-connected posttraumatic stress disorder have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Court of Appeals for Veterans Claims ("the Court") has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in letters dated August 2007, prior to the initial adjudication of the claim in August 2008, and in September 2014, prior to re-adjudication of the claim.

All available relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible. The evidence of record includes the Veteran's Report of Separation Form (DD Form 214), service treatment records, service personnel records, VA medical records, and lay statements from the Veteran.

The Veteran has not indicated that he has any further evidence to submit to VA or which VA needs to obtain. There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.

The RO has complied with the Board's September 2014 remand directives. See Stegall v. West, 11 Vet.App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders). 

All necessary assistance has been provided to the Veteran. The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim. The Board is unaware of any such evidence.

Service Connection

The Veteran alleges that his respiratory conditions are related to his military service, either directly or secondarily to his service-connected PTSD or herbicide exposure.

Service connection is granted for disabilities resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. In order for a disorder to be service connected, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Service connection on a secondary basis is merited if there is (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).

Among the Veteran's service-connected disorders are PTSD, coronary artery disease, diabetes mellitus, and tinnitus. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a 

case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran has not made any specific allegations about how his respiratory conditions are directly related to service, other than his assertion that they are related to in-service herbicide exposure and his service-connected PTSD. 

While the Veteran has a current diagnosis of chronic obstructive pulmonary disease (COPD) with emphysema and bronchitis, as evidenced by the Veteran's October 2014 VA medical examination, there is no evidence of an in-service event related to the Veteran's respiratory conditions and no nexus between his respiratory conditions and his military service. 

The examiner noted that the Veteran's VA treatment records provided radiographic evidence of COPD with bullous emphysema. Pulmonary function testing (PFT) provided evidence of COPD, and the Veteran's chronic cough with sputum met the criteria for COPD with chronic bronchitis. The examiner addressed the Veteran's previous diagnoses by stating that while asthma was noted, there was no PFT evidence of that diagnosis. Regarding cardiopulmonary complications of cor pulmonale, right ventricular hypertrophy and pulmonary hypertension, there was no echocardiographic evidence to support those diagnoses. The examiner noted that while the Veteran's VA treatment records show documentation of asthma, cor pulmonale, right ventricular hypertrophy, and pulmonary hypertension, those should be considered clinical impressions at the time of medical evaluations and not confirmed diagnoses.




His service treatment records are negative for complaints regarding or findings of any respiratory condition and the Veteran has not provided, or alluded to, any opinions or evidence in support of a claim for direct service connection. In his July 1976 Report of Medical History, completed just prior to his separation from service, the Veteran checked the boxes indicating that he had never had asthma, shortness of breath, pain or pressure in his chest, or a chronic cough. His separation medical examination stated that his lungs and chest were normal. 

The Veteran's July 1976 subjectively reported medical history and his objective medical examination are highly probative as to both the Veteran's subjective reports and the resulting objective findings. They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care). 

The October 2014 VA medical examiner opined that the Veteran's respiratory conditions were less likely than not incurred in or caused by an in-service injury, event or illness. The examiner's rationale was that the Veteran's service treatment records did not contain any documentation of symptoms related to COPD and that COPD is most often related to tobacco smoking. The VA examiner noted that the Veteran had variously reported between 30-40 pack years of smoking (a pack year is calculated by multiplying the number of packs of cigarettes smoked per day by the number of years the person has smoked). The VA examiner noted that medical literature indicates that smoking is by far the leading cause of COPD and it was likely that this is the cause of the Veteran's COPD.

There is no evidence to support either an in-service event related to the Veteran's respiratory conditions or a nexus between the Veteran's respiratory conditions and his military service.

The Veteran has also alleged that his respiratory conditions are related to his herbicide exposure while in Vietnam. The Veteran had active service in the Republic of Vietnam from August 1967 to March 1969 and is therefore presumed to have been exposed to herbicide agents. 

This claim turns on whether there is a nexus between the Veteran's diagnosed COPD with emphysema and bronchitis and his presumed herbicide exposure. Because COPD is not listed in 38 C.F.R. § 3.309(e), the Veteran is not entitled to presumptive service connection for his COPD. The Veteran's May 2012 VA examination report states that herbicide exposure has not been shown to be associated with COPD. Therefore, the VA medical examiner opined that it was less likely than not that the Veteran's COPD was etiologically related to his presumed herbicide exposure during his military service. There is no evidence of record, other than the Veteran's lay assertions, to link the Veteran's COPD to his presumed herbicide exposure.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);



(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

A medically untrained layperson such as the Veteran is competent to report symptoms. However, he is not competent to opine on a complicated question of etiology, such as a nexus between COPD and herbicide exposure. 

The Veteran also alleges that his current COPD is related to his service-connected PTSD. The October 2014 VA medical examiner opined that the Veteran's respiratory conditions were less likely than not incurred in or cause by PTSD. The examiner noted that medical literature does not support the contention that COPD is related to PTSD or any other psychiatric condition. 

As a matter of clarification, the Board notes that the examiner's observation that, "[t]he claimed condition [COPD], which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service injury or illness [PTSD]."  Above that a restatement of the examiner's opinion says that the requested opinion was "pulmonary condition was permanently aggravated by PTSD." Similarly, for the other requested opinions, the examiner shortened the requested opinion into a short phrase representing what the Board asked the examiner to do. The examiner reiterated that the medical literature does not support the contention that COPD is related to PTSD or any other psychiatric condition. 

The examiner's statement that the Veteran's COPD clearly and unmistakably existed prior to service is clearly a mistake. The Veteran's entrance examination did not note any lung conditions at the Veteran's entry into miliary service; therefore, he is presumed to be in sound physical condition. 38 C.F.R. § 3.304(b). There has never been an allegation, either from the Veteran or from any other source, that the Veteran's COPD pre-existed his military service. Looking at the October 2014 VA medical examination report as a whole, including the rationale for the requested opinion, it is clear that the examiner made a misstatement and that he intended to state that the Veteran's COPD was not aggravated by his service-connected PTSD. As the examiner reiterated, medical literature does not support the contention that COPD is related to PTSD or any other psychiatric condition.

There is no evidence of record, other than the Veteran's lay assertions, to link the Veteran's COPD to his service-connected PTSD. Again, a medically untrained layperson such as the Veteran is competent to report symptoms. However, he is not competent to opine on a complicated question of etiology, such as a nexus between COPD and PTSD. 

The claim must be denied. In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a respiratory condition is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


